Citation Nr: 0834500	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for excision of an ischiorectal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board previously denied this claim in decisions issued in 
December 2002 and February 2007.  The December 2002 Board 
decision was vacated in a decision of the United States Court 
of Appeals for Veterans Claims (Court) in June 2005, and the 
Court granted a joint motion to vacate the February 2007 
decision in May 2008.  The case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the present case, the veteran's claim was received in 
February 1998 and is subject to the current provisions of 
38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 (2007), 
which are effective for claims received on and after October 
1, 1997.  Under these provisions, in addition to a showing of 
additional disability, there must be evidence showing either 
that (i) the proximate cause of death was not reasonably 
foreseeable, or (ii) the cause resulted from careless, 
negligence, lack of proper skill, error in judgement, or a 
similar instance of fault on the part of VA providers.  
38 C.F.R. § 3.361(d).  

As to the latter matter of fault, this is shown if VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or if VA furnished treatment 
without the informed consent of the veteran or, in 
appropriate cases, his representative, in compliance with 
38 C.F.R. § 17.32.  § 3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (e.g., 
given orally or in writing) or implied as specified under 
38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1)(ii).

In the present case, the veteran's hospitalization and 
surgery took place at a VA facility in June 1981.  Records of 
that hospitalization and surgery are contained in the claims 
file.  As detailed in an August 2006 VA memorandum, however, 
extensive efforts to obtain the consent forms for such 
surgery were unsuccessful, and the consent forms have been 
determined to be unavailable.

In the February 2007 decision, the Board conceded, based upon 
a VA examiner's opinion from August 1998, that the veteran's 
symptoms began with the perirectal abscess and fistulotomy in 
1981.  In reaching its decision, however, the Board stressed 
that while failure to obtain consent can constitute 
negligence, there was no showing of disability proximately 
due to any failure to obtain his informed consent.

The veteran's representative and the VA General Counsel 
(herein "the parties"), in the May 2008 joint remand, 
nevertheless emphasized several further considerations.  The 
parties found that there was no evidence that the veteran was 
warned of the possible complications that could result from 
the procedure.  Second, there was no documented and signed 
informed consent in the record pursuant to 38 C.F.R. 
§ 17.32(d).  Third, the Board cannot equate the absence of 
evidence with substantive evidence.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006); Bowling v. Principi, 
15 Vet. App. 1, 8 (2001).  Finally, a lack of documented 
informed consent would show that the medical personnel did 
not obtain the veteran's informed consent in accordance with 
VA regulations.

Given these considerations, the provisions of 38 C.F.R. 
§ 3.361(d)(1)(ii), and the fact that the VA examination 
opinion from August 1998 addressing the matter of negligence 
or other fault did not focus on the question of informed 
consent, the Board finds that a further examination and 
opinion is needed.  This opinion should entail careful 
consideration of the 1981 VA medical records and address 
whether there is sufficient evidence of record to demonstrate 
that the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.  In this regard, the 
Board is cognizant that 38 C.F.R. § 3.361(d)(1)(ii) speaks 
not only to written informed consent but also express oral 
consent or implied consent and allows for "[m]inor 
deviations."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastroenterological examination, with an 
appropriate examiner, to determine the 
nature, etiology, and circumstances of 
causation of the claimed residuals of 
excision of an ischiorectal fistula.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  Particular 
attention should be addressed to the VA 
hospital records from June 1981.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
residuals of an ischiorectal fistula.  

The examiner is also requested to comment 
upon the question of informed consent for 
the June 1981 surgical procedure.  Based 
upon a review of the relevant hospital 
records from that period, the examiner is 
requested to provide an opinion as to 
whether there is sufficient information 
of record to ascertain whether the VA 
treatment providers substantially 
complied with VA's informed consent 
requirements, as listed in 38 C.F.R. 
§ 17.32.  Considerations for this 
examiner should include whether there 
were mere minor deviations from the 
requirements that were immaterial under 
the circumstances of the case and whether 
the records reflect either express oral 
consent or implied consent (e.g., as in 
an emergency situation).  If, on the 
other hand, the examiner finds 
insufficient documentation to reach the 
conclusion that VA treatment providers 
substantially complied with VA's informed 
consent requirements, he or she should so 
state.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  This readjudication 
should entail careful consideration of 
38 C.F.R. §§ 17.32 and 3.361(d)(1)(ii).  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

